               Case 2:19-cv-01321-MJP Document 1 Filed 08/22/19 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     NORTHWEST LABORERS-EMPLOYERS                     NO.
10   HEALTH & SECURITY TRUST, WESTERN
     WASHINGTON LABORERS-EMPLOYERS                    COMPLAINT FOR BREACH OF
11   PENSION TRUST, NORTHWEST                         COLLECTIVE BARGAINING
     LABORERS-EMPLOYERS TRAINING                      AGREEMENT
12   TRUST, and WASHINGTON AND
     NORTHERN IDAHO DISTRICT COUNCIL
13   OF LABORERS and its Affiliated Local Unions

14                                Plaintiffs
          v.
15
     RG CONSTRUCTION, INC.
16
                                  Defendant
17

18

19        COME NOW PLAINTIFFS, and for their cause of action, allege as follows:

20        1. Plaintiffs Northwest Laborers-Employers Health & Security Trust, Western

21   Washington Laborers-Employers Pension Trust, and Northwest Laborers-Employers Training

22   Trust (Trust Funds) are joint labor-management employee benefit trust funds created pursuant to




                                                                             STOLL LAW GROUP, PLLC
                                                                              2033 Sixth Avenue — Suite 993
     COMPLAINT FOR BREACH OF                                                     Seattle, WA 98121-2527
                                                                                 Telephone 206-623-2855
     COLLECTIVE BARGAINING AGREEMENT—1                                              Fax 206-667-9805
               Case 2:19-cv-01321-MJP Document 1 Filed 08/22/19 Page 2 of 4



 1   § 302(c)(5) of the Labor-Management Relations Act (the Act), 29 U.S.C. § 186(c)(5) and bring

 2   this action in accordance with §§ 502(d)(1), 502(a)(3) and 515 of the Employee Retirement

 3   Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001, et seq.

 4         2. Plaintiff Washington and Northern Idaho District Council of Laborers and its affiliated

 5   Union locals (Union) is a labor organization that has its principal office located at 12101

 6   Tukwila International Blvd., Ste. 300, Seattle, Washington.

 7         3. Defendant RG Construction, Inc. (Employer) is engaged in business within the

 8   jurisdiction of this Court, and such business affects commerce within the meaning of § 301(a) of

 9   the Act, 29 U.S.C. § 185(a).

10         4. Jurisdiction is conferred on this Court by § 301(a) of the Act, 29 U.S.C. § 185(a) and

11   §§ 502(a)(3) and 502(e)(2) of ERISA, 29 U.S.C. § 1132(a)(3) and § 1132(e)(2).

12         5. At all times material the Employer and the Union and its affiliated Locals were parties

13   to a collective bargaining agreement (Labor Agreement) and Trust agreements, material parts of

14   which are attached to this Complaint as Exhibits A and B, respectively. Plaintiff Trust Funds are

15   third-party beneficiaries to the Labor Agreement.

16         6. The Employer has failed to abide by the terms and conditions set forth in the Labor

17   Agreement and Trust Agreements and is and continues to be delinquent in the payment of fringe

18   benefit contributions, dues, and other wage deductions in an unknown amount for June 2019

19   forward. In addition, the Employer is and continues to be delinquent in the payment of fringe

20   benefit contributions, dues, and other wage deductions for April, May and August 2018, and

21   January and May 2019 in the known amount of $28,369.57. As a result of this delinquency and

22   its delinquent reporting for February 2016 through May 2019, the Employer also owes liquidated



                                                                                STOLL LAW GROUP, PLLC
                                                                                 2033 Sixth Avenue — Suite 993
     COMPLAINT FOR BREACH OF                                                        Seattle, WA 98121-2527
                                                                                    Telephone 206-623-2855
     COLLECTIVE BARGAINING AGREEMENT—2                                                 Fax 206-667-9805
               Case 2:19-cv-01321-MJP Document 1 Filed 08/22/19 Page 3 of 4



 1   damages in the known amount of $27,471.54 and interest in the known amount of $5,405.01.

 2   The total known amount owing as of the filing of this Complaint is $61,246.12, all of which is

 3   due and payable under the terms of the Labor Agreement and Trust Agreements. The Employer’s

 4   failure to pay is also a violation of § 515 of ERISA, 29 U.S.C. § 1145.

 5         7. The Employer’s failure to pay fringe benefit contributions, dues and other wage

 6   deductions which continue after the filing of this Complaint violates the Labor Agreement and

 7   the Trust Agreements. The Employer’s failure to pay is also a violation of § 515 of ERISA, 29

 8   U.S.C. § 1145.

 9         8. The full extent of the Employer’s delinquency to the date of this Complaint is unknown

10   at this time and will be determined by an examination of the Employer’s payroll records, which

11   examination is authorized by the Trust Agreements, ERISA, 29 U.S.C. §§ 1027 and 1059, and

12   controlling Federal court decisions.

13         9. The continuing failure of the Employer to pay contributions, dues, and other wage

14   deductions and to file monthly contribution report forms makes the full extent of the Employer’s

15   delinquency uncertain and it will be determined at the time of trial.

16         10. The Employer has failed to abide by the terms and conditions set forth in the Labor

17   Agreement and the Trust Agreements and is delinquent in the payment of dues and other wage

18   deductions owing to the Union.

19         11. Under the terms of the Labor Agreement and Trust Agreements to which the Employer

20   is bound, the Employer is also obligated to pay all liquidated damages in the amount of 15

21   percent (15%) of the delinquent contributions owing, interest computed at the rate of 15 percent

22   (15%) per annum, and costs and expenses incurred, including reasonable attorney’s fees.



                                                                               STOLL LAW GROUP, PLLC
                                                                               2033 Sixth Avenue — Suite 993
     COMPLAINT FOR BREACH OF                                                      Seattle, WA 98121-2527
                                                                                  Telephone 206-623-2855
     COLLECTIVE BARGAINING AGREEMENT—3                                               Fax 206-667-9805
                  Case 2:19-cv-01321-MJP Document 1 Filed 08/22/19 Page 4 of 4



 1        12. If judgment is entered by default, a reasonable attorney’s fee as of the date of this

 2   Complaint is $2,000.00.

 3

 4        WHEREFORE, Plaintiffs pray for the following relief:

 5          (a)      Judgment against RG Construction, Inc., for February 2016 through May 2019 in
                     the amount of $28,369.57 representing fringe benefit contributions, dues, and
 6                   other wage deductions, $27,471.54 representing liquidated damages, and
                     $5,405.01 representing interest;
 7
            (b)      Judgment against RG Construction, Inc., representing contributions, dues, and
 8                   other wage deductions, liquidated damages, and interest in an amount to be
                     determined at the time of trial;
 9
            (c)      All costs and attorney fees incurred; and
10
            (d)      Such other relief as the Court deems just and equitable.
11
            DATED August 22, 2019
12

13
                                                   s/ Mary L. Stoll
14                                                 Mary L. Stoll, WSBA No. 16446
                                                   STOLL LAW GROUP, PLLC
15                                                 2033 Sixth Avenue — Suite 993
                                                   Seattle WA 98121-2527
16                                                 Telephone 206-623-2855
                                                   Fax 206-667-9805
17                                                 Email marys@mlstoll-law.com

18

19

20

21

22



                                                                                STOLL LAW GROUP, PLLC
                                                                                 2033 Sixth Avenue — Suite 993
     COMPLAINT FOR BREACH OF                                                        Seattle, WA 98121-2527
                                                                                    Telephone 206-623-2855
     COLLECTIVE BARGAINING AGREEMENT—4                                                 Fax 206-667-9805
